DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 18 February 2020 has previously been entered.  Claims 1-3, 15 and 17-24 are currently pending.

Allowable Subject Matter
Claims 1-3, 15 and 17-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 15 and 17-24 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language.  As enumerated below, the prior art discloses determining a confidence level of a registration by comparing a volume curve derived from a time series of registered images against a fixed model of change over time.  The prior art does not disclose the limitations “a volume monitor (IVM) configured to monitor, over iteration cycles, for a change in volume of a predefined neighborhood around an image location in the source image when the intermediate registration transformation is being applied in a given iteration cycle; a volume evaluator (IVE) configured to evaluate said volume change against an acceptance condition.”
The closest prior art being Lorenz et al., International Publication No. WO 2014/001959 A1 discloses an image registration system and method that includes an image quality registration algorithm.  The system and method determine the quality of registration for a set of images based on a non-rigid registration which includes an optimization of an image similarity term and a regularization term, a registration steering factor and a registration component that registers the set of images using the image quality registration algorithm.  The system and method determine a confidence level of the registration by comparing a volume curve derived from a time series of registered images against a fixed model of change over time.

With respect to the independent claim, the claimed limitations “a volume monitor (IVM) configured to monitor, over iteration cycles, for a change in volume of a predefined neighborhood around an image location in the source image when the intermediate registration transformation is being applied in a given iteration cycle; a volume evaluator (IVE) configured to evaluate said volume change against an acceptance condition” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                            
/VU LE/Supervisory Patent Examiner, Art Unit 2668